Title: To Benjamin Franklin from John Thornton, 4 October 1777
From: Thornton, John
To: Franklin, Benjamin


The content of this letter is as puzzling as the writer. The reference to Dieppe indicates that he has recently come from England; he has already been in touch with Franklin, has told him his situation, and promises to call on him within a few days. But in the same breath he says that he is taking off tomorrow for Dijon, and then mentions “Swithzerland.” His plans are impossible to fathom. So, on the information available, is he. His character did not in the long run win respect: Deane came to think him at best imprudent, Carmichael to despise him, Samuel Wharton to suspect him of forgery, and others to consider him an indiscreet chatterbox. Even his identity is an open question. In December the commissioners paid 1,200 l.t. to “J. Dumeneg who went afterwards by the name of Thornton.” An alias is odd, and so is the word “afterwards”; for here is the man writing in October as Thornton. The commissioners knew by the time they paid him that that was not his real name, yet they accepted him. The payment was for going to England as their agent, armed with a letter to Sir Grey Cooper and another to Lord North, to interview and help American prisoners; and this assignment he seems to have performed well. After his return in late January, 1778, he became secretary to Arthur Lee, who twice sent him back to gather intelligence in London. While there he was accused of shady stock speculations, and Lee got rid of him. By then Thornton had become an informant for Whitehall.
 
Sir
 Paris 4th: Oct: 1777 Hotel des trois Evechez rue Mauconseille
Inclosed you Have the latest papers I brought from Dieppe. As Soon as my trunk arrive I’ll do myself the honor of waiting on you to communicate my papers &c:, which will be in a few days. I am obliged to go off for Dijon tomorrow morning to settle a young Gentleman and Lady from England, the parents having requested it of me.
If any thing was wanting in Swithzerland and that you would chuse to honor me with your commands, you may rest assured that my endeavours shall be fully exerted to give you satisfaction. There is nothing let it be ever so hazardous, that I will not undertake to prove you the Sincerity of my intentions. I have told you the situation of my Affairs; I have therefore nothing left but my good conduct to render me worthy of your Esteem. I have the honor to be with great regard Sir, your most obedient and most obliged Servant
J Thornton

Should you honor me with any Commands a letter directed for me poste restante at Nancy will be delivered to me.

 
Notation: Thornton 4. Oct 77 Paris.
